Citation Nr: 1228359	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  08-29 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral defective visual acuity.

2.  Entitlement to service connection for residuals of an in-service bilateral eye injury.

[A separate Board decision addresses the issue of whether a May 21, 1976 decision of the Board of Veterans' Appeals denying a claim for service connection for bilateral defective visual acuity should be revised or reversed due to clear and unmistakable error (CUE).]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


	

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to August 1957.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's March 2006 petition to reopen a previously denied claim for service connection for bilateral defective visual acuity.

Notably, the Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen the service-connection claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  

The Veteran then testified at a formal Decision Review Officer hearing at the RO in May 2010.  A transcript of the hearing is associated with the claims file.  The Veteran initially requested a Board Central Office hearing, but subsequently withdrew this request in writing in March 2012.  38 C.F.R. § 20.702(e) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals of an in-service bilateral eye injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A May 1976 Board decision denied service connection for bilateral defective visual acuity, due to a lack of evidence etiologically linking a chronic bilateral eye disability to service.

2.  Evidence added to the record since the final May 1976 Board denial is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The May 1976 Board decision, denying service connection for bilateral defective visual acuity, is final and binding. 38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 20.1100, 20.1104 (2011).

2. New and material evidence has been submitted to reopen the claim for service connection for bilateral defective visual acuity.  38 U.S.C.A. § 5108  (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Since the Board is reopening the claim on the basis of new and material evidence, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior final denial.  Even if he has not, this is inconsequential and at most harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Unfortunately, the AMC must still fulfill other aspects of the duties to notify and assist.  This is the reason the Board is remanding the underlying service-connection claim, rather than immediately readjudicating it de novo on the merits.

II.  Analysis-New and Material Evidence

Historically, the Veteran filed a claim in October 1974 for entitlement to service connection for an "eye condition."  His claim was initially denied by the RO's March 1975 rating decision, but appealed to the Board.  The NPRC indicated his service records were destroyed in a 1973 fire.  However, the Veteran submitted a copy of a single service treatment record, dated on March 19, 1956, from the Army Hospital at Fort Knox, Kentucky, that diagnosed poor vision in the left eye and provided a physical profile to limit duties that required good bilateral vision.  The Board remanded the claim in September 1975 to obtain any other available service treatment records, especially any concerning his documented eye treatment in 1976.  The NPRC found no other service treatment records.  The claim was returned to the Board.

The Board's May 21, 1976 decision then denied the Veteran's claim for service connection for bilateral defective visual acuity.  The evidence before the Board at that time included personal statements and several private and VA post-service treatment records.  VA treatment records, for a hospitalization dated in April to May 1973, noted a variable visual field abnormality.  A private treating physician, Dr. H.R.C. examined the Veteran in December 1973, finding impaired visual fields and visual acuity of 20/400 in each eye, uncorrected, but unable to improve with lenses; and diagnosed him with bilateral optic atrophy and macular disease, that is not improved by glasses or surgery.  A subsequent letter from Dr. H.R.C., dated in February 1975, also found that he had limited light perception in the right eye and was blind in the left eye; and remarked that the cause of his blindness was unknown.  An April 1975 VA examination diagnosed the Veteran with bilateral defective vision, due either to cerebral disease or to hysteria.  The examiner also observed that optic atrophy and macular disease were not found in either eye.  A September 1975 private ophthalmology consult by Dr. R.K. noted his complaint of progressive vision loss and observed he had suspect glaucoma.  Subsequently, he was hospitalized in November 1975 for complaints of blindness in his left eye and decreased visual acuity in his right eye, and diagnosed with "decreased visual acuity-etiology unknown" and "mild left hemiparesis, secondary to cerebrovascular accident."

The Veteran also gave a sworn November 1975 deposition to a VA field examiner, in which he reported first having eye trouble in 1953, after basic training.  His problems involved watering eyes, double vision and "dancing dots."  He added that he was provided eye glasses by the Fort Knox Army hospital in 1954 or 1955, before he was given the physical profile on file.

At his March 1976 Travel Board hearing, he denied any eye trouble before service and reasserted that he had first eye disability symptoms in late 1953.  He added that he experienced headaches and blurry vision beginning in service, and progressively worsening symptoms since then.  Hearing Transcript (T.) at 4, 7.  He specifically denied that he had any injuries before or during service to the head or eyes.  T. at 7.
He also submitted two lay statements from fellow soldiers, one indicating worsening visual problems since 1953 and the other denying that the Veteran had visual impairment.

The Board's May 1976 denial emphasized that the cause of his then-present visual loss was uncertain, even following post-service medical studies of record.  Also, his condition was noted to defy precise classification and not have a pathological basis.  It is noteworthy that the Board acknowledged he had some visual trouble in the 1950s while in service, and attributed those in-service vision troubles to either a manifestation of refractive error (a developmental abnormality) and/or an unrelated eye condition, acute and transitory.  The decision made three important findings of fact:  (1) the Veteran did not have a persistent, uncorrectable visual defect during active duty; (2) many years after service, he began to have serious difficulties with his vision, particularly in the left eye; and (3) at the time of the decision, he had become visually handicapped to a severe degree and the cause was unclear.  The Board concluded that, notwithstanding the lack of service treatment records, "the Veteran's present blindness, however caused, cannot be traced to his active service."  Thus, the Board's May 1976 decision found his in-service indications of refractive error were unrelated to the post-service blindness.  

The Board appropriately notified the Veteran of that decision.  At the time of that Board decision, there was no possibility of any further appeal since the U.S. Court of Appeals for Veterans Claims (Veterans Court) did not yet exist.  The Court came into existence some years later, in 1988.  Therefore, that May 1976 Board decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).  

A final and binding Board decision may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  See 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

This appeal arises from the RO's February 2007 rating decision that denied the Veteran's petition to reopen the claim for service connection.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The additional evidence consists of the Veteran's personal statements, his personal hearing testimony transcript, VA outpatient treatment records, and a January 2006 VA compensation eye examination report.  See Evans v. Brown, 9 Vet. App. 273 (1996).  This additional evidence is not only new, it is also material to the disposition of this claim.  

In this regard, the newly received evidence demonstrates that the Veteran has provided competent and presumed credible evidence of a new factual basis for his current disability, one that was not previously considered by the Board.  Indeed, the Veteran's recent statements have asserted that during basic training, he suffered a blow back from a rifle shooting accident, while shooting blanks.  He asserts that he had a concussion and blindness in his eye for the next 72 hours, requiring hospitalization.  This was followed by double vision, and then a history of deteriorating vision since the in-service injury to his eyes.  See March 2008 notice of disagreement (NOD); September 2008 personal statement; and March 2012 representative's informal hearing presentation (IHP).  He also asserted this new theory of how he developed his present eye disability at the January 2006 VA examination, but the examiner did not opine on the etiology of his current chronic eye disabilities.  

Thus, here, the Veteran testified as to his in-service eye injuries and continuity of symptomatology, which he has been competent to observe.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  In this regard, the Board notes that, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is presumed.  See Justus, supra.  Importantly, this new asserted factual basis for his claim raises the possibility that his current chronic eye disability is causally related to an in-service eye injury, and thus capable of establishing service connection for residuals of such injury, as opposed to in-service refractive error (not entitled to service connection).

The Board notes the new evidence may not be sufficient to ultimately grant the claim on its underlying merits.  To emphasize, under the regulation defining new and material evidence, 38 C.F.R. § 3.156(a), the Veteran need only submit additional evidence sufficient to raise a reasonable possibility of substantiating his claim, to reopen his claim.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. 

Accordingly, the Veteran's service-connection claim for bilateral defective visual acuity is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To this extent only, this appeal is granted subject to the further development of this claim on remand.






ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral defective visual acuity is reopened; subject to the further development of this claim in the remand below.  


REMAND

I.  Service Clinical Records

A remand is necessary to confirm whether the Veteran's service clinical records have been obtained, especially in light of his missing (fire-related) service treatment records.  The Veteran's representative has asserted that his Army hospital records during service may provide still further evidence relevant to the claim on appeal.  Those clinical records are not associated with the claims file.  It appears that the RO previously received a negative response from the NPRC for Army hospitalization records for February to April 1956.  Nonetheless, it is especially important for the AMC to obtain any available clinical records for 1953, because he indicates that is when he potentially injured his eye during an in-service rifle training accident.  

In this regard, the Board notes that his service treatment records would normally contain medical records (e.g., physical exams, shot records, outpatient and dental records, usually filed within the health record), but might not contain clinical records.  Clinical records include inpatient records (hospitalized) that are filed by medical facility, year of treatment, and the patient's social security number.  On remand, the AMC must attempt to obtain any applicable clinical records, if available, from the U.S. Army hospital in Fort Knox, Kentucky, especially for 1953.  

II.  Unit Records and Morning Reports

Notably, there is already a negative PIES response for the AOJ's prior attempt to obtain the Veteran's unit morning reports for the period from October 1952 to January 1953.  However, the representative's March 2012 IHP indicates the need to also obtain unit records and morning reports for the period surrounding his only available in-service eye treatment, in March 1956.  It appears this may have been treatment for the Veteran's alleged in-service eye injury.  

III.  Outstanding Treatment Records

As an ancillary matter, the AMC needs to confirm if there are any outstanding private or VA treatment records.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(c)(1) and (2) (2011).  The Veteran has indicated that he sought treatment for poor vision at the Richmond, Virginia VA Medical Center (VAMC) from 1957 to 1973.  On remand, the AMC should attempt to obtain these records.  There are also VA treatment records on file from the Salem VAMC, albeit not for eye problems, from April 1999 to September 2005.  Any additional treatment records from this VA facility should be obtained.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

IV.  Social Security Administration (SSA) Records

A remand is also necessary to obtain any outstanding SSA disability records.  There are multiple records in the file that indicate the Veteran was awarded SSA disability benefits since 1972, but medical records associated with such award were never obtained.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2011); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).


V. VA Compensation & Pension (C&P) Examination and Opinion 

After reopening the claim, the Board finds a remand is warranted for a VA examination and medical opinion to determine the nature and etiology of his claimed vision loss.  The record suggests continuity of symptomatology since an in-service eye injury.  Specifically, the Veteran asserts that he suffered an eye injury ("back blast") during a shooting exercise, that he experienced blindness for 72-hours, that his vision eventually returned, but that he later experienced progressive vision loss since active service.

The Veteran's lay statements are certainly competent since they only relate in-service injuries and post-service symptomatology that have been observed and experienced by the Veteran, within the realm of lay experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  In light of this, the Veteran needs to undergo a VA examination to determine both the nature and etiology of his vision loss.  McLendon v. Nicholson, 20 Vet. App. 79   (2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center (NPRC) or other appropriate authorities to attempt to obtain any outstanding clinical records at the U.S. Army hospital in Fort Knox, Kentucky, especially for 1953.  

Also request any official history or logs pertaining to any unit he was attached to during February to April 1956, including unit reports and morning reports.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran whether there are any additional VA or private treatment records that need to be obtained and considered in his appeal.  Then obtain any outstanding VA eye treatment records from the Richmond VAMC from 1957 to the present; and from the Salem VAMC, especially dated before April 1999 and since September 2005 to the present.  See 38 C.F.R. § 3.159(c)(2).  

3.  Obtain any outstanding Social Security Administration disability records concerning this Veteran, including all medical records that formed the basis of any decision rendered by this other Federal agency.  If these requested records do not exist or are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

4.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

5.  After the foregoing has been completed, schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed vision disorder.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported. 

The examiner should respond to the following:

a) Identify all present disabilities associated with the Veteran's eyes, to include his loss of visual acuity. 

b) For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease?  The examiner should discuss the clinical significance, if any, of the Veteran's claimed "back blast" injury.  The examiner should also address the Veteran's assertion of continuity of symptomatology (progressive loss of visual acuity) since active service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  Then readjudicate the remaining claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this remaining claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


